UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. JINMIMI NETWORK INC. (Exact name of registrant as specified in Charter) NEVADA 333-156950 20-4281128 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 10/F, Chinese Plaza of Tea Jingtian Road, Futian District Shenzhen, Guangdong, 518051 P.R. China (Address of Principal Executive Offices) + 86 (755) 8340-6503 (Issuer Telephone number) Indicate by check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of March 31, 2011: 24,000,000 shares of Common Stock. JINMIMI NETWORK INC. FORM 10-Q March 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 Controls and Procedures 29 PART II OTHER INFORMATION Item 1 Legal Proceedings 30 Item 2 Risk Factors 30 Item 3. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 4. Defaults Upon Senior Securities 30 Item 5. (Removed and Reserved.) 30 Item 6. Other Information 30 SIGNATURE JINMIMI NETWORK INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2011 (Stated in US Dollars)(Unaudited) JINMIMI NETWORK INC. CONTENTS
